U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the period ended December 31, 2011 awar o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-163635 Wonder International Education & Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 26-2773442 (State of Incorporation) (I.R.S. Employer I.D. Number) 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) Issuer's telephone number: 480-966-2020 Securities registered under Section 12 (b) of the Act: Title of each class to be registered Name of exchange on which each class is to be registered None None Securities registered under Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes þ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately as of June 30, 2011 cannot be calculated because there is no market for the issuer’s securities. The number of shares issued and outstanding of issuer's common stock, $.001 par value, as of April 5, 2012 was 20,000,256. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page No. PART I ITEM 1 DESCRIPTION OF BUSINESS 3 ITEM 1 A RISK FACTORS 23 ITEM 2 PROPERTIES 32 ITEM 3 LEGAL PROCEEDINGS 32 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 33 ITEM 6 SELECTED FINANCIAL DATA 33 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 36 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 ITEM 9A CONTROLS AND PROCEDURES 37 ITEM 9B OTHER INFORMATION 37 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 38 ITEM 11 EXECUTIVE COMPENSATION 40 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 44 Signatures 45 FINANCIAL STATEMENTS AND NOTES TO FINANCIALS 46-58 2 PART I. ITEM 1. DESCRIPTION OF BUSINESS. As stated herein, unless otherwise specified, all monetary amounts are in U.S. dollars. All renminbi, or RMB, amounts have been translated into U.S. dollars at the December 31, 2010 noon buying rate in the City of New York for cable transfers of RMB as certified for customs purposes by the Federal Reserve Bank of New York, being US$1.00 RMB6.5586. Except where the context otherwise requires: ● “We,” “us,” “our company,” “our,” and “Wonder” refer to the combined business of US Wonder and its consolidated subsidiaries and affiliates; ● “US Wonder” refers to Wonder International Education & Investment Group Corporation, an Arizona corporation; ● “China Wonder” refers to Anhui Wonder Education and Management Company, Ltd, a PRC company; ● “China,” “Chinese” and “PRC,” refer to the People’s Republic of China; ● “Renminbi” and “RMB” refer to the legal currency of China; and ● “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States. Organizational History. Wonder International Education & Investment Group Corporation (“US Wonder”) is a US holding company, incorporated in Arizona on April 21, 2008. On November 1, 2010, US Wonder acquired all of the outstanding capital stock of Anhui Lang Wen Tian Cheng Consulting & Management Co., Ltd., a PRC company (“WFOE”), pursuant to the terms of a share exchange agreement. As a result, WFOE became a wholly owned subsidiary of US Wonder. On November 3, 2010, WFOE entered into a series of agreements with Anhui Wonder Education and Management Company, Ltd, a PRC company (“China Wonder”), including a Voting Right Proxy Agreement, Option Agreement, Equity Pledge Agreement, Consulting Services Agreement and Operating Agreement. China Wonder owns and operates seven separate vocational training schools in seven provinces in China.These schools are now famous non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education to students ranging in age from 18 to 30. China Wonder's seven vocational schools are in the following provinces of China: Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning.Through our ownership of WFOE and the contractual arrangements between the WOFE and China Wonder, we control China Wonder and the schools and have the ability to control any income produced by China Wonder. 3 The Wholly-Foreign Owned Enterprise Law (1986), as amended, and The Wholly-Foreign Owned Enterprise Law Implementing Rules (1990), as amended and the Company Law of the PRC (2006), contain the principal regulations governing dividend distributions by wholly foreign owned enterprises. Under these regulations, wholly foreign owned enterprises may pay dividends only out of their accumulated profits, if any, determined in accordance with PRC accounting standards and regulations. Additionally, such companies are required to set aside a certain amount of their accumulated profits each year, if any, to fund certain reserves. These reserves are not distributable as cash dividends except in the event of liquidation and cannot be used for working capital purposes. The PRC central government also imposes controls on the conversion of RMB into foreign currencies and the remittance of currencies out of the PRC. We may experience difficulties in completing the administrative procedures necessary to obtain and remit foreign currency for the payment of dividends from the Company’s profits. Furthermore, if our subsidiaries or affiliates in China incur debt on their own in the future, the instruments governing the debt may restrict its ability to pay dividends or make other payments. If we or our subsidiaries are unable to receive all of the revenues from our operations through these contractual or dividend arrangements, we may be unable to pay dividends on our Ordinary Shares. Our United States offices are located at 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 and our phone number is 480-966-2020. Our PRC headquarters are located at 4-5/F, Xingke Building, 441 Huangshanlu, Hefei, Anhui, China and our phone number is 86-0551-3687892. On January 6, 2011, our Form S-1 Registration Statement was declared effective by the Securities and Exchange Commission. The Registration Statement related to the distribution of899,875 shares of our common stock held by one of our shareholders. This shareholder distributed, as a dividend, these registered shares to its own shareholders, however, the shares are restricted against resale for a period of one year. Business Introduction. China Wonder owns and operates seven separate vocational training schools located in seven provinces in China, namely Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning. Its largest school is located in Anhui and consists of approximately 41,000 square meters. These schools are non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education to students ranging in age from 18 to 30. It also provides job placement services to its students at no charge through its 12 employment centers located nationwide. For fiscal year ended December 31, 2010, we had revenues of $12,714,429, gross profit of $8,308,782 and a net income of $5,562,662. For fiscal year ended December 31, 2011, we had revenues of $14,839,050, gross profit of $9,432,463 and net income of $5,117,847. 4 Organization Structure of Wonder: Our organization is structured to abide by the laws of the PRC. Our corporate structure is depicted below: 5 Our Business. ● China Wonder’s core business goal is to provide educated IT students to the business community of China.To meet this goal, Wonder has established an excellent vocational education system which includes two new education models, called the “1+3” educational and the “Double Certificate” models.Both education models have gained significant acceptance and reputation throughout China. The “1+3” educational model means through Wonder’s programs,“1” means students obtain their IT diploma, and “3” means they also obtain the skills to succeed, namely professionalism, industry skills, and foreign language. “Double Certificate” model means that students receive an industry recognized Wonder diploma, but also may receive, after additional testing, a more specific diploma which such as Microsoft MLC certification or Adobe’s graphics design certification, among others. ● Our classes consist principally of IT subjects, including courses ranging from basic computer skills to higher level design courses. However, class durations can vary from a couple of weeks to two years.We have a substantially higher student population, approximately 40% in our short duration classes that range between two weeks to four weeks.The balance of our student population is comprised of classes ranging from three months to two years. ● China Wonder’s market focus is in the vast rural areas of China and the students who are unable to pass the national high school exam or the entrance test for university acceptance.There are more than five million students each year that are candidates for China Wonder’s IT education. Wonder has established a strong marketing strategy to reach these students and to promote its IT education programs to its market. Wonder graduated 12,000 students in fiscal 2009, 16,000 in fiscal 2010, and 19,000 in fiscal 2011. ● China Wonder has assembled a solid management team and a professional staff to execute their excellent business model and their plans to expand the business significantly. Wonder’s market strategies have been developed to take advantage of the large market potential in China. 6 AWARDS & QUALIFICATION Wonder has achieved recognition for its IT education from various sources, including various ministries in the PRC. A list of these achievements is presented below: On December 15, 2011, Wonder was awarded for the fourth time in a row the Ten Most Influential IT Education Brand award by the Tencent Corporation; On December 10, 2011, Wonder was named the Best Brand Name and Most Influential Education Institution award by the Sina Corporation; Wonder’s chairman, Mr. Xie, won the 2011 Best and Most Influential Educator award, also from Sina; On November 15, 2011, Wonder was named the Ten Best Schools award by the US AutoDesk Company in Beijing. Wonder was awarded the “Precursor of National Non-government Vocational Education institution” by the ministry of labor of the People’s Republic of China. Wonder was recognized as one of the “Top Ten IT Education Institutions” in China. Wonder was assessed the “Excellent Training Center” by Macromedia in America. Wonder was awarded the “Trustful Corporation”, “Reassurance Service Corporation”, “Full-satisfied Corporation”, “Perfect Service Corporation”, “Zonta Club” by Consumer Association of Anhui Province. Wonder was assessed the “Excellent Authorized Training Center” and “Excellent Regional Support Center for ATC” by Microsoft. Wonder was awarded the “Best Partner in Grand China” by Core in Canada. Wonder was awarded the “Outstanding Achievement Award”, “Outstanding Corporation” and “Top Ten Corporation of Vocational Education Institution.” Wonder was assessed the “Top Ten Training Center” and “Best Partner in Five Years” by Adobe of America. Wonder was awarded with “Outstanding Achievement Award” and as “Excellent Training Center in Grand China” by Autodesk of America. Wonder was awarded the “Excellent Training Center of NIT” by ministry of education of the People’s Republic of China. 7 EDUCATION MODEL AND CHARACTERISTICS CURRICULUM SYSTEM Wonder provides vocational training and employment service to its students.Wonder provides numerous IT classes in several different areas as noted below.Many ofWonder’s students come from the rural areas of China.Therefore, Wonder provides a comprehensive employment orientation and helps its students to find employment after their IT program is complete. Wonder’s primary target markets are students who have graduated from the high schools in China but are unable to advance to higher learning within the PRC school structure. Classification of Curriculum System Classification of Curriculum System of Wonder Classification Education Course 1. Basic General Training of Computer Technology 2. Professional Professional vocational education of computer application and design. 3. High-level High-level training of Internet Technology, Cartoon and Games, Professional Programmer. 4. Expanded IT education related vocational education such as Numerical Control Technology. Training Curriculum Program Training Curriculum Program Department Curriculum Recruitment IT-Application Department Basics of Computer Higher level than junior high school Designer and Researcher 3-D advertisement Designer Designer of Print Advertisement Business Administration Assistant Professional Secretary E-Business & Marketing Mechanics Department Numerical Control Machine Tool Students of high school or higher level than high school Software Department Professional programmer Internet Department Internet Engineer Engineer of Information Security Digital Art Department E-Game Research Designer Computer-art Designer Environment-art Designer Computer-based Costume Designer Computer-based Movie & Cartoon Designer 8 Recruitment Target & Students Distribution Students who are recruited with junior high school certificates and higher will be taught mainly basic knowledge of computer applications.Students with high school certificates and higher will learn about the professional use of a computer. The percentage of students is shown by the type of IT program study in the above graph.Most students are in the Computer-based Art Design curriculum since this area has a large market demand and provides a significant employment opportunity for qualified students. CHARACTERISTICS OF THE EDUCATION MODEL 1+3 Education Model Wonder has created the “1+3” education model (“Training” plus “Knowledge + Professionalism + Entrepreneurship”) which focuses its efforts on the students’ ability to put theory into practice and utilizing their entrepreneurship abilities, which are also taught by Wonder. By utilizing this very unique education model, Wonder has produced a significant number of talented students who are skilled in computer technology. Market Oriented Course Program Wonder also has focused its course development on what the market needs and what employers require.Wonder has established their course work to meet these needs in a timely and effective manner. 9 Based on the needs of corporations and especially their need for talent and Wonder’s ability to look forward in IT technology, Wonder has created an excellent market oriented curriculum.Wonder revises its curriculum every six (6) months after receiving advice and feedback from employment agencies and their corporate partners.Wonder will revise the curriculum taking into account the feedback and also utilizing their 16 years of teaching experience, by applying key design factors, and considering the projected revenue and cost for the new curriculum.Wonder also will test the new curriculum by having its professors conduct the necessary tests with a view towards risk assessment. By utilizing this model, Wonder curriculum is the most up-to-date and market-driven system which management believes results in higher program and student success. Education Support/Description of Property Faculty Currently, Wonder has a total of 650 employees, approximately 260 full time and 60 part time teachers who are sufficient to educate 35,000 students each year; the rest is the administrative staffWonder graduates between 12,000 to 19,000 students per year so they have enough teacher capacity to grow the business during the next one to two years. 10 Hardware Facilities There are over 9,800 sets of computers in Wonder schools, and various types of laboratory classrooms are available, including: Auto-lectured labs, graphic design labs, in-house adorning and design labs, digital movie labs, television design labs, computer set-up and repair labs, internet labs, Cisco Network labs, program design labs and professional studios. Excellent Education Certifications As indicated below, the Company’s programs have been certified by industry leaders in the computer software and hardware industry and has been recommend by the PRCgovernment. Ø Recommended institution by the PRC Ministries of Education, Labor, and Information. Ø Authorizedtraining center for Microsoft, Adobe, Cisco, Autodesk, Discreet and Macromedia. Ø Authorized training center for Corel, Solid works, CIW, Sun, Linux in Canada. Ø The only authorized training institution, internet technology school, ATA software school in Anhui Province for Microsoft. Ø Authorized training institution for the Chinese Anti-Hacker & Computer Virus Research Center. Ø Authorized test center for Prometric, which is the largest computer test service corporation, providing over 60 famous IT tests worldwide. 11 PROPRIETARY BUSINESS MODELS Double Certificates Education Model China Wonder has launched the Double Certificates Education Model identified as “Ability + School Certificates”.This model provides assistance to students of China Wonder who are taking classes through the self-study program, the adult education program or through the off-campus program. China Wonder also will provide students, who pass the required tests, with certificates authorized by a foreign institution and the National Junior College Degree. This model has been recognized and accepted throughout China since it provides opportunities for many students who cannot take the traditional classes. 12 Employment Referral System China Wonder’s Employment Referral System With student employment as a key strategy, China Wonder has established12 employment centers through the PRC (see map below). These centers provide job placement services for its students.After several years of development, China Wonder has established excellent relationships withmany corporations and is able to secureemployment for almost all ofits graduating students.This aspect of Wonder’s business is highly attractive to its students and is a key competitive advantage. 13 China Wonder’s employment center distribution is depicted on the map below, with each red flag identifying the location of a China Wonder employment center. 14 MARKET ANALYSIS GENERAL SUMMARY OF CHINESE VOCATIONAL EDUCATION There are three levels in the vocational education system in China.Education starts with the Junior Vocational Education school followed by the Secondary Vocational Education school and finally Senior Vocational Education school.The most popular is the Secondary Vocational Education school since it is directly linked to the development of China’s economy. Statistically, the number of Secondary Vocational schools has increased 2.1 times versus the number of schools in 1978.The number of students also has increased.The number of students recruited for Secondary Vocational schools has increased 10.5 times while the number of in-school students increased 14.3 times. More than 80 million students from the Secondary Vocational Education schools and morethan 20 million students from the Senior Vocational schools have graduated in the past 30 years.At the same time, over 150 million people are taking part in various kinds of vocational education in China. In 2008, the Secondary Vocational Education program represented approximately 50% of the entire High School Education system in China and it continues to grow annually. 15 FORWARD-LOOKING REVIEW OF CHINESE VOCATIONAL EDUCATION Chinese Government Encouraging Private Vocational Education There are four kinds of Vocational Education schools currently in China divided by the different management systems.They are: Nationally financed Vocational Education schools, Vocational schools managed by social organizations, Vocational schools managed by corporations for their employees, and finally, the privately owned Vocational schools.The Private Vocational Schools are the most popular in China.To date, the Chinese government has encouraged the development of privately owned institutions for Vocational Education. Market-oriented establishment of professions in vocational education school The professions in a Vocational School are established by a combination of market demand and what is taught in that specific school. Currently, almost all of the professions offered by Vocational Education schools are established by utilizing the principles of market orientation of local economies.The market is based on demand and only those professions that meet this demand survive. Focusing on practical training methods Chinese education has changed from an elite education system with limited participation to a more popular broader education system which includes vocational training. With the optimization of the industry structure and with more specialization required, a vocational education has become more important in the PRCPractical skills are needed in the work place.The vocational education system requires students to practice what they learn by putting into practice what they studied in the classroom.Many of the students will seek more than one educational degree to meet the needs of the industry in their areas. Setting up the training courses based on a company’s need to secure a talented workforce Vocational education schools usually set up the training courses based on a talent need in the workplace. As many employers request new staff with related working experience, the local vocational schools build a strong relationship with the employers; if necessary, the students will be taught specific skills to meet the needs of the employer. There is a surplus of students from the rural parts of China. During the past few years, there have been millionsof laborers from rural areas transferred to cities to obtain jobs. However, most of them have very little education or practical training. Since the cost to study in a vocational education school is much lower than any other education school, it is very economical for students from rural areas to choose a vocational education. To obtain a vocational education, students from the rural areas of China can have access to professional classes and have the possibility of working in large cities after graduation. Accordingly, the vocational-specific technologies education school plays an important role in the Chinese urbanization process. THE POTENTIAL OF “INFORMATION TECHNOLOGY (“IT”) EDUCATION” IN THE CHINESE MARKET According to the Ministry of Education in China, there are 1,816,878 graduates of IT departments and 1,710,832 in-school students studying IT at vocational education schools in 2006.As the IT industry develops, this will require that IT education have a rapid development as well. The IT industry has grown in size to 51.9 billion dollars and is now 0.8% of China’s GDP.Many IT companies and Research Centers have been created in China during the past few years.Therefore the demand for IT talent also has grown significantly and individuals with IT skills are in great demand.Please note the Demand versus Capacity table and the IT Supply and Demand graphs below. 16 IT Demand vs. Capacity in China Market size Annual growth rate IT Demand/year Current Capacity Interchange 250,000/year Information preservation 5.6 billion RMB 10%~20% 30,000/year e-business 100% 200,000/year Information security Network game 5 billion RMB 20,000/year Software industry 35% TARGET MARKET ANALYSIS China Wonder has significant advantages compared with its competition due to the fact that theirprimary recruitment area is from Junior High Schools and High Schools from the rural areas of China.In addition, China Wonder has the resources to provide employment and career placement services once the student graduates from their vocational school which is a key competitive advantage. 17 Great market demand of vocational education after high school in China In recent years, the quality of the high school curriculum in the PRC has improved dramatically, and at the same time, demand has increased due in part to the heavy population migration to urban areas. Unfortunately,post graduate educational opportunities (ie universities) have not grown symmetrically. As a result, there’s great market demand for vocational education. According to statistics from the Ministry of Education in China, 8.8 million students had been recruited by universities with the average enrollment ratio of 60.23 per cent of total possible students in 2006, in 2007 the quantity increased to 10.1 million while the ratio decreased to 54 per cent; in 2008 the quantity reached a culminating point of 10.5 million students and the ratio was 57.04 per cent.Therefore, there is only a small improvement of Chinese Universities’ total capacity. Accordingly, this has led to a great market demand for vocational education. China Junior High and High School Enrollment (Source: 2007-2009 China Vocational Education Industry Report) 18 The Chinese government is faced with the task of moving a significant amount of rural labor to China’s larger cities as the country moves toward urbanization.It is predicted that 15 to 20 million people from the rural areas of China will need to be transferred to the cities to meet the demands of the economy during the next 5 to 10 years.Low educational standards throughout the country have hindered the realization of this process.However, many believe that the expanding vocational education system will provide the necessary skills needed to meet the economic demands and will accelerate the urbanization of China. The comparison between developed countries and China Developed countries China Agriculture occupation 3%—10% 49% Tertiary occupation 50%—70% 14.5% Urbanization More than 80% 44.9% Surplus labor in rural area 46.1% 19 The two charts below depict the current status of rural education in China. The education condition of rural labor in China (Source: 2007-2009 China Vocational Education Industry Report) 20 The industry condition of rural labor (Source: 2007-2009 China Vocational Education Industry Report) There is great opportunity for the vocational education industry as the Chinese develop and build new towns and cities and complete the urbanization process. Currently, China is actively developing and implementing the New Village Construction program. This program is intended to accelerate the training of rural laborers who are transferring from their rural homes to the larger cities where many of the new jobs are located. During this urbanization process, more highly educated rural laborers are needed.However, amongst the rural laborers younger than 35 years old, less than 9.1 per cent have been professionally trained and less than 5 percent have taken part in the rural vocational education system. The lack of education is hindering the progress of the urbanization process and the New Village Construction program. The Chinese government has published several policies to promote the development of vocational education.The Chinese government believes vocational education is a key program for accelerating the New Village Construction program and the urbanization process.Vocational education is one of the most effective programs to improve the skills of the rural laborers as they transfer to critical jobs in the larger cities of China. Training institutions that focus their attention on providing rural vocational education will see significant opportunities during the New Village Construction projects.The size of this market is very significant for those who take advantage of the urbanization process in China. The Chinese government has initiated a series of policies to supply incentives to organizations to provide rural vocational education.The State Department’s decision “to energetically develop vocational education” affirms the great opportunity that exists for those who devote themselves to the rural vocational education market. COMPETITION The vocational school market in China is very fragmented and there are many smaller players. The market is furtheredfragmented into specialized sectors. There are vocational schools for the junior high school, high school and university graduates; there are vocational schools for learning foreign languages, industrial skills, service providers and computer technology technicians. China Wonder is in the computer IT technology sector. We mainly target our recruitment efforts at the junior and high school graduates who want to gaina set of pragmatic computer IT technology knowledge and skills for their immediate employment needs. In our sector, there are many competitors locally and nationally. Many of them are smaller in scale compared to ours. There are many factors a typical student would consider before choosing a vocation school; besides the curricula offered, the history, size and brand name of the institution are also among the considerations. China Wonder is one of the better known vocational schools in the cities it now operates. 21 COMPETITIVE ADVANTAGES China Wonder's core marketing competence lies in their existing channels to recruit new students. They rely heavily on their various recruitment centers and employment agencies to contact new students. Wonder's Competitive Edge Management Team Advantage China Wonderis the leader and main driver of improving China’s IT vocational education system. China Wonderhas been developing its programs for 15 years and has developed a strong management team and staff structure. Marketing Advantage China Wonder’s target market is the rural population of China.As noted above, the rural areas of China has large number of people who are looking for jobs in the larger cities but lack the skills needed for such job positions.The market focus is the senior high school graduates located in the enormously populated rural areas of China.China Wonderhas a strong regional influence in these areas of China and places a larger emphasis on reaching the individuals who are looking to transfer to the Chinese cities and looking for jobs to improve their lives.China Wonder’s Employment Referral System guarantees the rural laborers an education and jobs after graduation. This is a major factor in increasing China Wonder’s market position. 22 Product research Advantage China Wondercan control and guarantee the education quality of their programs. After 15 years of development, China Wonder has accumulated large numbers of competent teachers, which helps them create market demand and provides research capabilities. The qualifications and experiences of the staff ensure that the training courses will be improved constantly to meet the changing student learning needs and social manpower demands. Enrollment Network Advantage The substantial enrollment advertisements result in multi-level and high-impact media coverage toward the target market. China Wonderalso has a strong sales team, including enrollment teams in all provinces of China and enrollment offices in all China Wonderschools. Student's Employment Security Advantage With 15 years of vocational educational training, China Wonderhas gained many experiences in brand consciousness, management and market orientation. The employment offices which are located in the major cities and IT-developed regions and the standard training model which is a great fit for the market demand have together ensured the 100% employment rate. ITEM 1A. RISK FACTORS. Disclosure Regarding Forward Looking and Cautionary Statements. Forward Looking Statements:Certain of the statements contained in this Annual Report on Form 10-K include "forward looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended ("Exchange Act"). All statements other than statements of historical facts included in this Form 10-K regarding the Company's financial position, business strategy, and plans and objectives of management for future operations and capital expenditures, and other matters, are forward looking statements. These forward-looking statements are based upon management's expectations of future events. Although the Company believes the expectations reflected in such forward looking statements are reasonable, there can be no assurances that such expectations will prove to be correct. Additional statements concerning important factors that could cause actual results to differ materially from the Company's expectations ("Cautionary Statements") are disclosed below in the Cautionary Statements section and elsewhere in this Form 10-K. All written and oral forward looking statements attributable to the Company or persons acting on behalf of the Company subsequent to the date of this Form 10-K are expressly qualified in their entirety by the Cautionary Statements. Cautionary Statements:Certain risks and uncertainties are inherent in the Company's business. In addition to other information contained in this Form 10-K, the following Cautionary Statements should be considered when evaluating the forward looking statements contained in this Form 10-K: 23 Risks Related to Our Business Although our Chinese subsidiary has been in operation for several years, US Wonder was incorporated on April 17, 2008 and has a limited operating history. There is no way to evaluate the likelihood of whether we will be able to operate our proposed business successfully. If our business fails to develop in the manner we have anticipated, you will lose your investment in the shares. If our business develops, management may be unable to effectively or efficiently operate our business unless we are able to employ sufficient and trained professional personnel to assist us in the operation of our business, in which event you will lose your investment in the shares. The Chinese market for educational services is still emerging and evolving rapidly. If market acceptance of our products and services declines or fails to grow, our revenue growth may slow or we may experience a decrease in revenues. As the Chinese market for educational services is still emerging, our success will depend to a large extent on our ability to convince our clients that our technologies and services are valuable. If demand for educational services does not grow to the extent we anticipate, our revenue growth may slow or we may experience a decrease in revenues. If we need to raise additional funds, the funds may not be available when we need them.We may be required to provide rights senior to the rights of our shareholders in order to attract additional funds and if we use equity securities to raise additional funds dilution to our shareholders will occur. To the extent that we require additional funds, we cannot assure you that additional financing will be available when needed on favorable terms or at all, and if the funds are not available when we need them, we may be forced to terminate our business. If additional funds are raised through the issuance of equity securities, the percentage ownership of our existing stockholders will be reduced; and those equity securities issued to raise additional funds may have rights, preferences or privileges senior to those of the rights of the holders of our common stock. Compliance with rules and requirements applicable to public companies will be difficult due to our PRC operations and cause us to incur increased costs, As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act, as well as rules subsequently implemented by the SEC and Nasdaq, have required changes in corporate governance practices of public companies. We expect these rules and regulations to increase our legal, accounting and financial compliance costs and to make certain corporate activities more time-consuming and costly. Complying with these rules and requirements may be especially difficult and costly for us because we may have difficulty locating sufficient personnel in China with experience and expertise relating to U.S.GAAP and U.S.public-company reporting requirements, and such personnel may command high salaries relative to what similarly experienced personnel would command in the United States. If we cannot employ sufficient personnel to ensure compliance with these rules and regulations, we may need to rely more on outside legal, accounting and financial experts, which may be very costly. In addition, we will incur additional costs associated with our public company reporting requirements. We cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. 24 Some of our competition will be from larger, more established and better financed companies, and if we are unable to successfully compete with other companies our business will fail. If we are unable to implement our business expansions, some of our competitors will have greater financial resources, technical expertise and managerial capabilities than we do. If we are unable to overcome some of the competitive disadvantages, we will be forced to cease our business operations. Market factors are out of our control.As a result, we may not be able to market any of our educational products which may be developed. The education industry, in general, is intensively competitive, and we are unable to provide any assurance that a ready market will exist of the sale of our products. Numerous factors beyond our control may affect the marketability of any products developed.The factors include market fluctuations, government regulations, including regulations relating to prices and taxes. The exact effect of these factors cannot be accurately predicted, but the impact or any one or a combination thereof may result in our inability to generate any revenue, in which event you will lose your entire investment in the shares. Risks Related to Our Common Stock We are not listed or quoted on any exchange and we may never obtain such a listing or quotation. There may never be a market for stock and stock held by our shareholders may have little or no value.There is presently no public market in our shares. While we intend to contact a market maker for sponsorship of our securities, we cannot guarantee that such sponsorship will be approved and our stock listed and quoted for sale. Even if our shares are quoted for sale, buyers may be insufficient in numbers to allow for a robust market, it may prove impossible to sell your shares. Even if we obtain a listing on an exchange and a market for our shares develops, sales of a substantial number of shares of our common stock into the public market by certain stockholders may result in significant downward pressure on the price of our common stock and could affect your ability to realize the current trading price of our common stock. Our shareholders positions may be diluted through the issuance of additional shares. Currently, we have issued a total of 20,000,000 shares of common stock. Additional issuances of equity securities may result in dilution to our existing stockholders. Our Articles of Incorporation authorize the issuance of up to 100,000,000 shares of common stock. Our common stock is subject to the "penny stock" rules of the SEC. Our common stock is subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. Because our stock may not be traded on a stock exchange or on the NASDAQ National Market or the NASDAQ Small Cap Market and because the market price of the common stock may be less than $5.00 per share, the common stock is classified as a "penny stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that a broker or dealer approve a person's account for transactions in penny stocks, and the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. 25 In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which sets forth the basis on which the broker or dealer made the suitability determination; and the broker or dealer has received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. A decline in the future price of our common stock could affect our ability to raise further working capital and adversely impact our operations. Even if we are able to successfully list our stock for trading on the Nasdaq, AMEX or OTC Bulletin Board, we can have no assurances that a market will ever develop and if a market does develop we will have no control over the market price of our common stock. Any market price that does develop is likely to be highly volatile. Factors, including regulatory matters, concerns about our financial condition, operating results, litigation, government regulation, developments or disputes relating to current or future agreements or title to our claims may have a significant impact on the market price of our stock, causing the market price to decline. In addition, potential dilutive effects of future sales of shares of common stock by shareholders and by us could also have an adverse effect on the price of our securities.Such a decline would seriously hinder our ability to raise additional capital and prevent us from fully implementing our business plan and operations. Control by our Founder and Chairman. Mr. Chungui Xie, our Founder and Chairman, owns and controls approximately 83% of our total issued and outstanding shares of our common stock. Such ownership by the Company's principal shareholder, executive officer and director may have the effect of delaying, deferring, preventing or facilitating a sale of the Company or a business combination with a third party. Even taking into account the limitations of Rule 144, the future sales of restricted shares could have a depressive effect on the market price of the Company’s securities in any market, which may develop. The 20,000,000 shares of Common Stock presently issued are “restricted securities” as that term is defined under the Securities Act of 1933, as amended, (the “Securities Act”) or have other re-sale restrictions as set forth in our recent Form S-1 Registration Statement. In the future, these shares may be sold in compliance with Rule 144 of the Securities Act, pursuant to the terms of our recent Form S-1 Registration Statement, or pursuant to another Registration Statement filed under the Securities Act. Rule 144 provides, in essence, that a person, who has not been an affiliate of the issuer for the past 90 days and has held restricted securities for six months of an issuer that has been reporting for a period of at least 90 days, may sell those securities so long as the Company is current in its reporting obligations.After one year, non-affiliates are permitted to sell their restricted securities freely without being subject to any other Rule 144 condition.Sales of restricted shares by our affiliates who have held the shares for six months are limited to an amount equal to one percent (1%) of the Company’s outstanding Common stock that may be sold in any three-month period. Additionally, Rule 144 requires that an issuer of securities make available adequate current public information with respect to the issuer. Such information is deemed available if the issuer satisfies the reporting requirements of sections 13 or 15(d) of the Securities and Exchange Act of 1934 (the “Securities Exchange Act”) or of Rule 15c2-11 there under.There is no limitation on such sales and there is no requirement regarding adequate current public information. Sales under Rule 144 or pursuant to a Registration Statement filed under the Act, may have a depressive effect on the market price of our securities in any market, which may develop for such shares. However, these rules apply only to shares in a company that is not considered a “shell” entity.In the event that the issuer is a “shell” entity, as we are, all shares must be held for one year from the date of distribution in order to be sold in compliance with Rule 144. 26 If shareholders sell a large number of shares all at once or in blocks, the value of our shares would most likely decline. The Company has 20,000,000 shares of Common Stock outstanding as of the date of this prospectus. When these shares become freely tradeable, either through a future registration or exemption (such as that provided by Rule 144 which will be available one year after approval of this Registration Statement), the availability for sale of a large amount of shares may depress the market price for our Common Stock and impair our ability to raise additional capital through the public sale of Common Stock. The Company has no arrangement with any of the holders of our shares to address the possible effect on the price of the Company's Common Stock of the sale by them of their shares. Risks Relating to Regulation of Our Business Changes to preferential policies adopted by the Chinese government related to vocational education may negatively affect our business and results of operations. The Chinese government has adopted preferential policies for the development of vocational schools in China, including “The Decision to Enhance the Promotion of the Reform and Development of Vocational Education” and “The Decision to Enhance the Development of Vocational Education” published by the State Council in September 2002 and October 2005, respectively. These decisions require all levels of government in China to intensify their support for vocational education and to gradually increase the financial resources that local and provincial governments allocate to vocational education. The influx of government run schools would represent competition to us and potentially may reduce our student enrollment. Accordingly, if these preferential policies were to be enhanced, it may negatively affect our business and results of operations. We have limited recourse against our subsidiaries if anyone of them violates our contractual arrangements. We have limited direct recourse against our China subsidiaries if anyone of them violates these contractual arrangements.For example, they could refuse to operate the educational institutions in our group in an acceptable manner or pay the service fees due under our contractual arrangements. Because our contractual arrangements are governed by PRC law and provide for the resolution of disputes through either arbitration or litigation in China, if a subsidiary fails to perform its obligations under our contractual arrangements, we will have to rely on remedies under PRC law, including seeking specific performance and claiming damages. In addition, generally the PRC has substantially less experience related to the enforcement of contractual rights through its judiciary or the arbitration process as compared to the United States. This inexperience presents the risk that the judiciary or arbitrators in the PRC may be reluctant to enforce contractual rights, interpret these rights and remedies differently than what was intended by the parties to the agreements, or find that such contractual agreements do not comply with restrictions in current PRC laws. A PRC court may also set aside an arbitration award by reason of any defect the court considers to be present in the arbitration proceeding, remedies at law may not be adequate and a PRC court may not order specific performance. Additionally, contract interpretation and enforcement is not as developed as that in the United States and a contract dispute could be subject to uncertainties. In addition, any legal proceeding may result in substantial costs, disruptions to our business, damage to our reputation and diversion of our resources. Risks Related to Doing Business in China PRC economic, political and social conditions, as well as changes in any government policies, laws and regulations, could adversely affect the overall economy in China or the prospects of the education market, which in turn could adversely affect our business. Substantially all of our operations are conducted in China, and substantially all of our revenues are derived from China. Accordingly, our business, financial condition, results of operations, prospects and certain transactions we may undertake are subject, to a significant extent, to economic, political and legal developments in China. The PRC economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. While the PRC economy has experienced significant growth in the past two to three decades, growth has been uneven, both geographically and among various sectors of the economy. Demand for our products and services depend, in large part, on economic conditions in China. Any slowdown in China’s economic growth may cause our potential customers to delay or cancel their plans to participate in our educational services, which in turn could reduce our net revenues. 27 Although the PRC economy has been transitioning from a planned economy to a more market-oriented economy since the late 1970s, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. The PRC government also exercises significant control over China’s economic growth through the allocation of resources, controlling the incurrence and payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. Changes in any of these policies, laws and regulations could adversely affect the overall economy in China or the prospects of the education market, which could harm our business. The PRC government has implemented various measures to encourage foreign investment and sustainable economic growth and to guide the allocation of financial and other resources, which have for the most part had a positive effect on our business and growth. However, we cannot assure you that the PRC government will not repeal or alter these measures or introduce new measures that will have a negative effect on us. China’s social and political conditions are also not as stable as those of the United States and other developed countries. Any sudden changes to China’s political system or the occurrence of widespread social unrest could have negative effects on our business and results of operations. In addition, China has tumultuous relations with some of its neighbors and a significant further deterioration in such relations could have negative effects on the PRC economy and lead to changes in governmental policies that would be adverse to our business interests. The PRC legal system embodies uncertainties that could limit the legal protections available to you and us. Unlike common law systems, the PRC legal system is based on written statutes and decided legal cases have little precedential value. In 1979, the PRC government began to promulgate a comprehensive system of laws and regulations governing economic matters in general. The overall effect of legislation since then has been to significantly enhance the protections afforded to various forms of foreign investment in China. Our PRC operating subsidiaries are subject to laws and regulations applicable to foreign investment in China in general and laws and regulations applicable to foreign invested enterprises in particular. Our PRC subsidiaries are subject to laws and regulations governing the formation and conduct of domestic PRC companies. Relevant PRC laws, regulations and legal requirements may change frequently, and their interpretation and enforcement involve uncertainties. For example, we may have to resort to administrative and court proceedings to enforce the legal protection that we enjoy either by law or contract. However, since PRC administrative and court authorities have significant discretion in interpreting and implementing statutory and contractual terms, it may be more difficult to evaluate the outcome of administrative and court proceedings and the level of legal protection we enjoy than under more developed legal systems. Such uncertainties, including the inability to enforce our contracts and intellectual property rights, could materially and adversely affect our business and operations. In addition, confidentiality protections in China may not be as effective as in the United States or other countries. Accordingly, we cannot predict the effect of future developments in the PRC legal system, particularly with respect to the privatization of the education industry, including the promulgation of new laws, changes to existing laws or the interpretation or enforcement thereof, or the preemption of local regulations by national laws. These uncertainties could limit the legal protections available to us and other foreign investors, including you. The accredited education sector is subject to extensive regulation in China, and the educational institutions’ ability to conduct operation is highly dependent on their compliance with these regulatory frameworks. We are a privatevocational school and are not subject to the same regulations and restrictions as imposed on the regular accredited schools in China. 28 We are required to hold a variety of permits, licenses and certificates to conduct our business in China. We may not possess or update all the permits, licenses and certificates required for our business and may have to apply for permits, licenses and certificates in addition to the currently secured ones from time to time. In addition, there may be circumstances under which the approvals, permits, licenses or certificates granted by the governmental agencies are subject to change without substantial advance notice, and it is possible that we could fail to obtain the approvals, permits, licenses or certificates that are required to expand our business as we intend. If we fail to obtain or to maintain such permits, licenses or certificates or renewals are granted with onerous conditions, we could be subject to fines and other penalties and be limited in the number or the quality of the products or services that we would be able to offer. As a result, our business, result of operations and financial condition could be materially and adversely affected. You may experience difficulties in effecting service of legal process, enforcing foreign judgments or bringing original actions in China based on United States or other foreign laws against us, our management or the experts named in the prospectus. We conduct substantially all of our operations in China and substantially all of our assets are located in China. In addition, all of our senior executive officers reside within China. As a result, it may not be possible to affect service of process within the United States or elsewhere outside China upon our senior executive officers, including with respect to matters arising under U.S. federal securities laws or applicable state securities laws. We have been advised by our PRC counsel that because the PRC does not have treaties with the United States providing for the reciprocal recognition and enforcement of court judgments, it is uncertain with regard to whether courts of China would recognize or enforce judgments of U.S. courts against us or our directors or officers pursuant to civil liability provisions of the securities laws of the United States or any state in the United States; or exercise jurisdiction over actions brought against us or our directors or officers pursuant to the securities laws of the United States or any state in the United States. Governmental control of currency conversion may affect the value of your investment. The PRC government imposes controls on the convertibility of the RMB into foreign currencies and, in certain cases, the remittance of currency out of China. We receive substantially all of our revenues in RMB. Under our current corporate structure, our income at the parent level will be primarily derived from dividend payments from our PRC subsidiary which in turn, derives its revenues from management fees from the Management Company. Shortages in the availability of foreign currency may restrict the ability of our PRC subsidiary and affiliate to remit sufficient foreign currency to pay dividends or other payments to us, or otherwise satisfy their foreign currency denominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from the PRC State Administration of Foreign Exchange, or SAFE, by complying with certain procedural requirements. However, approval from appropriate government authorities, such as SAFE, is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of loans denominated in foreign currencies. The PRC government may also at its discretion restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currency to satisfy our currency demands, we may not be able to pay dividends in foreign currencies to our shareholders, including holders of our ordinary shares. PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident shareholders to personal liability and limit our ability to inject capital into our PRC subsidiary, limit our PRC subsidiary’s ability to distribute profits to us, or otherwise adversely affect us. SAFE issued a public notice in October 2005 requiring PRC residents to register with the local SAFE branch before establishing or controlling any company outside of China for the purpose of capital financing with assets or equities of PRC companies, referred to in the notice as an “offshore special purpose company.” PRC residents that are shareholders and/or beneficial owners of offshore special purpose companies established before November1, 2005 are required to register with the local SAFE branch before March31, 2006. In addition, any PRC resident that is the shareholder of an offshore special purpose company is required to file, update and modify his or her SAFE registration with the SAFE or its competent local branch, with respect to that offshore special purpose company in connection with any of its increase or decrease of capital, transfer of shares, merger, split, equity investment or creation of any security interest over any assets located in China. The SAFE regulations require retroactive approval and registration of direct or indirect investments previously made by PRC residents in offshore special purpose companies. To further clarify the implementation of Circular 75, SAFE issued Circular 106 in May, 2007. Under Circular 106, PRC subsidiaries of an offshore special purpose company are required to coordinate and supervise the filing of SAFE registrations by the offshore holding company’s shareholders who are PRC residents in a timely manner. We have requested our current shareholders and/or beneficial owners to disclose whether they or their shareholders or beneficial owners fall within the ambit of the SAFE notice and urge those who are PRC residents to register with the local SAFE branch as required under the SAFE notice. The failure of these shareholders and/or beneficial owners to timely amend their SAFE registrations pursuant to the SAFE notice or the failure of future shareholders and/or beneficial owners of our company who are PRC residents to comply with the registration procedures set forth in the SAFE notice may subject such shareholders and/or beneficial owners to fines and legal sanctions and may also limit our ability to contribute additional capital into our PRC subsidiary, limit our PRC subsidiary’s ability to distribute dividends to our company or otherwise adversely affect our business. 29 We have been advised by our PRC counsel that while neither the Company nor any of its subsidiaries has registered with SAFE, Circular 75 allows for registration at a later date. If the China Securities Regulatory Commission, or CSRC, or another PRC regulatory agency determines that its approval is required in connection with this offering, this offering may be delayed or cancelled, or we may become subject to penalties. On August8, 2006, PRC regulatory agencies, including the CSRC, promulgated the Regulation on Mergers and Acquisitions of Domestic Companies by Foreign Investors, or the M&A Rule, which became effective on September8, 2006. On June 22, 2009, the MOFCOM promulgated the amended Regulations on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors (the “Order 6”, together with M&A rule, the “New M&A Rules”), which became effective immediately. The M&A Rule, among other things, has certain provisions that require offshore special purpose vehicles, or SPVs, newly formed for the purpose of acquiring PRC domestic companies and controlled by PRC companies or individuals, to obtain the approval of the CSRC prior to listing their securities on an overseas stock exchange. On September 21, 2006, pursuant to the New M&A Rules and other PRC Laws and regulations, the CSRC, in its official website, promulgated relevant guidance with respect to the issues of listing and trading of domestic enterprises’ securities on overseas stock exchanges, including a list of application materials with respect to the listing on overseas stock exchanges by SPVs. We believe that the M&A Regulations only apply to transactions involving "mergers and acquisitions of domestic enterprises by foreign investors," we believe that (i)the M&A Regulations are not applicable to our corporate structure based on control by contractual methods and (ii)CSRC approval is not required in the context of this offering, for the following reasons: (a)we established our PRC subsidiary, China WFOE, by means of direct investment, not through merger or acquisition of any PRC domestic companies and (b)we control our VIE and its subsidiaries through contractual arrangements, not through "mergers and acquisitions of domestic enterprises by foreign investors" as defined under the M&A Regulations. If the CSRC or another PRC regulatory agency subsequently determines that its approval is required for this offering, we may face sanctions by the CSRC or another PRC regulatory agency. If this happens, these regulatory agencies may impose fines and penalties on our operations in the PRC, limit our operating privileges in the PRC, restrict or prohibit payment or remittance of dividends by our PRC subsidiary to us or take other actions that could have a material adverse effect on our business, financial condition, results of operations, reputation and prospects, as well as the trading price of our ordinary shares. The CSRC or other PRC regulatory agencies may also take actions requiring us, or making it advisable for us, to delay or cancel this offering before settlement and delivery of the ordinary shares being offered by us.However, the Law Office of Anhui Antai Da Mei Hua, our counsel as to PRC law, has advised us, as indicated in paragraph number 7 of counsel’s opinion letter (attached hereto as Exhibit 5.2), that the Company has all necessary licenses and approval to conduct it business and there is no reason to believe that any regulatory authority is “considering modifying, suspending, or revoking and such licenses, consents, authorizations, approvals, orders, certificates or permits…”. The M&A Rule establishes more complex procedures for some acquisitions of PRC companies by foreign entities, which could make it more difficult for us to pursue growth through acquisitions in China. The M&A Rule establishes additional procedures and requirements that could make some acquisitions of PRC companies by foreign entities, such as ours, more time-consuming and complex, including requirements in some instances that the Ministry of Commerce be notified in advance of any change-of-control transaction in which a foreign entity takes control of a PRC domestic enterprise. In the future, we may grow our business in part by acquiring complementary businesses. Complying with the requirements of the M&A Rule to complete such transactions could be time-consuming, and any required approval processes, including obtaining approval from the Ministry of Commerce, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. PRC regulation of loans and direct investment by offshore holding companies to PRC entities may delay or prevent us from making loans to our PRC subsidiary and PRC affiliated entity or to make additional capital contributions to our PRC subsidiary, which could materially and adversely affect our liquidity and our ability to fund and expand our business. We are an offshore holding company conducting our operations in China through our PRC subsidiaries. We plan to make loans to our PRC subsidiary, whether currently in existence or to be formed in the future, and our WOFE or other PRC affiliated entities formed in the future, or make additional capital contributions to our PRC subsidiary. 30 Any loans we make to our PRC subsidiary cannot exceed statutory limits and must be registered with the State Administration of Foreign Exchange, or SAFE, or its local counterparts. Under applicable PRC law, the government authorities must approve a foreign-invested enterprise’s registered capital amount, which represents the total amount of capital contributions made by the shareholders that have registered with the registration authorities. In addition, the authorities must also approve the foreign-invested enterprise’s total investment, which represents the total statutory capitalization of the company, equal to the company’s registered capital plus the amount of loans it is permitted to borrow under the law. The ratio of registered capital to total investment cannot be lower than the minimum statutory requirement and the excess of the total investment over the registered capital represents the maximum amount of borrowings that a foreign invested enterprise is permitted to have under PRC law. The various applications could be time-consuming and their outcomes may be uncertain. Concurrently with the loans, we might have to make capital contributions to these subsidiaries to maintain the statutory minimum registered capital and total investment ratio, and such capital contributions involve uncertainties of their own, as discussed below. Furthermore, even if we make loans to our PRC subsidiary that do not exceed their current maximum amount of borrowings, we will have to register each loan with SAFE or its local counterpart for the issuance of a registration certificate of foreign debts. In practice, it could be time-consuming to complete such SAFE registration process. Any loans we make to our PRC affiliated entity, which is treated as a PRC domestic company rather than a foreign-invested enterprise under PRC law, are also subject to various PRC regulations and approvals. Under applicable PRC regulations, international commercial loans to PRC domestic companies are subject to various government approvals. We cannot assure you that we will be able to complete the necessary government registrations or obtain the necessary government approvals on a timely basis, if at all, with respect to future loans by us to our PRC subsidiary or PRC affiliated entity or with respect to future capital contributions by us to our PRC subsidiary. If we fail to complete such registrations or obtain such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely and materially affect our liquidity and our ability to fund and expand our business. Restrictions on currency exchange may limit our ability to utilize our revenues effectively and the ability of our PRC subsidiary to obtain financing. Substantially all of our revenues and operating expenses are denominated in Renminbi (RMB). Restrictions on currency exchange imposed by the PRC government may limit our ability to utilize revenues generated in Renminbi to fund our business activities outside China, if any, or expenditures denominated in foreign currencies. We have been informed by our PRC counsel that under current PRC regulations Renminbi may be freely converted into foreign currency for payments relating to “current account transactions,” which include among other things dividend payments and payments for the import of goods and services, by complying with certain procedural requirements. Our PRC subsidiary may also retain foreign exchange in their respective current account bank accounts, subject to a cap set by SAFE or its local counterpart, for use in payment of international current account transactions. 31 ITEM 2. PROPERTIES Our headquarters in the PRC are located at 4-5/F, Xingke Building, 441 Huangshanlu, Hefei, Anhui, China. These offices are owned by our President and are leased to us rent free. The lease arrangement is month to month. If rent were charged for this space, it would be $3,591 per month. Five of the Company’s schools rent classroom, office, and dormitory space under operating leases. There are leases for nine facilities at these five schools.Seven of these leases expire more than one year after December 31, 2011. Future rent for these leases is presented below: $ ITEM 3.LEGAL PROCEEDINGS Neither the Company nor any of its officers are involved in or contemplating any legal proceedings. 32 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is presently no public market for our common stock. We anticipate applying for trading of our common stock on the Nasdaq, AMEX or OTC Bulletin Board maintained by FINRA at some future date. However, we can provide no assurance that our shares will be traded on the Nasdaq, AMEX or OTC bulletin board or any other market or, if traded, that a public market will materialize. Shareholder Matters As of April 5, 2012, there are 1,829 holders of record of our common stock.< Dividends. While there are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends, we have not paid or declared any dividends on our common stock and we do not anticipate paying dividends on our common stock for the foreseeable future. Equity Compensation Plan Information During fiscal year 2010 and 2011, no options have been granted under an Equity Compensation Plan or any other similar plan. ITEM 6. SELECTED FINANCIAL DATA. Not applicable ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of the results of operations and financial condition of the Company for the fiscal years ended December 31, 2010 and 2009, should be read in conjunction with the notes to the financial statements that are included elsewhere herein. The consolidated financial statements presented herein (and to which this discussion relates) reflect the results of operations of the company, its subsidiaries, and its variable interest entities, for the fiscal years ended December 31, 2010 and 2009. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. COMPANY OVERVIEW Organizational History Wonder International Education & Investment Group Corporation (“US Wonder”) is a US holding company, incorporated in Arizona on April 21, 2008. On November 1, 2010, US Wonder acquired all of the outstanding capital stock of Anhui Lang Wen Tian Cheng Consulting & Management Co., Ltd. (“WFOE”), a Chinese company pursuant to the terms of a share exchange agreement. WOFE is a wholly owned subsidiary of US Wonder. On November 3, 2010, WFOE entered into a series of agreements with Anhui Wonder Education and Management Company, Ltd, a PRC company (“China Wonder”) including a Voting Right Proxy Agreement, Option Agreement, Equity Pledge Agreement, Consulting Services Agreement and Operating Agreement, China Wonder wholly owns seven separate vocational training schools in seven provinces in China.These schools are now famous non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education. China Wonder's seven (7) vocational schools are in the following provinces of China: Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning.Through our ownership of WFOE, we control China Wonder and the schools and have the ability to control any income produced by China Wonder. Our United States offices are located at 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 and our phone number is 480-966-2020. Our PRC headquarters are located at 4-5/F, Xingke Building, 441 Huangshanlu, Hefei, Anhui, China and our phone number is 86-0551-3687892. 33 Business Introduction China Wonder owns and operates seven separate vocational training schools located in seven provinces in China, namely Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning. These schools are non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education. It also provides job placement services to its students at no charge through its 12 employment centers located nationwide. Results of Operations for the Year Ended December 31, 2011 Compared to Year Ended December 31, 2010. The following tables and related discussions set forth key components of Wonder’s results of operations for the periods above indicated in dollars. Revenue $ $ Cost of Sales Gross Profit Our revenues for the year 2010 grew to $14,839,050 from $12,714,429 for the comparable 2010 period. Theincrease of $2,124,621 or 16.7% is due to an aggressive marketing and promotional campaign. The growth of Company sales, although somewhat inhibited by the worldwide economic recession, occurred at all seven Company schools. We expect further growth in 2012. Selling and Administrative Expenses $ Operating Income $ Selling and Administrative Expenses (which includes advertising, office expense, salaries and benefits, travel and promotion, technical support and related overhead) for 2011 were $5,357,099, which represents an increase of $1,560,372 or 41.1% from the expenses of $3,796,727 from the prior year.Major items of included in Selling and Administrative Expenses were the following: Advertising $ $ Salaries and benefits Sales tax Recruitment Expense $ $ During the 2011 period, we continued with our plan to substantially increase our advertising and promotional efforts which began in 2009. As a result, during the 2011 period, we incurred $2,534,213 in advertising costs, an increase of $782,170 or 44.6% from $1,752,043 for the prior period. During the 2011, period, we increased the compensation and benefits paid to our officers and employees by $88,565 (or 13.2% from the prior period) to $670,759 as a result of our increased revenues.In addition, we increased recruitment expense by $548,801 (or 202%) to $819,261 in the current period from $270,460 for the comparable 2010 period. 34 Operating Income (Loss) We generated operating income for the 2011 period of $4,075,364 compared with $4,512,055 for the 2010 period. The reasons for this reduction are discussed above. Other Income and Expenses Weearned $1,021,656 in interest income during the 2011 compared with $1,100,291 for the comparable 2010 period. We frequently have made advances to the Wonder University, an entity owned by our Chairman.During 2010, we began charging interest on these advances. During 2011, the interest rate that we charged was 5.85%.The interest charge for 2010 was paid during that year.The interest charge for 2011 was paid in January 2012 and is shown as receivable from related party on the balance sheet.Other income was $952,500 in 2011, compared with $132,502 in 2010.Interest expense was $211,619 in 2011, compared with $108,939 in 2010, reflecting an increase in the balance of short term loans which we obtained from local banks. Other expense was $220,054 compared with $73,247 in the 2010 period. Foreign currency translation adjustment The foreign currency translation adjustment, which is the impact of different foreign exchange rates applied to balance sheet accounts, versus those applied to income statement accounts, was a gain of $2,030,842 for the 2011 period compared with a gain of $823,846 for the 2010 period. The increase reflects the strengthening of the conversion rate during 2011 of the Yuan (RMB)against the US Dollar. Total Comprehensive Income For the 2011 year end period, we had a total comprehensive income of $7,148,689 compared with a total comprehensive income for 2010 of $6,386,508.Total comprehensive income is the combined sum of net income and comprehensive income.The increase during the 2011 is mainly due to the foreign currency adjustment stated above. Income Per Share. Income applicable to common stock holders was $0.26 per share in 2011 compared with $0.23 per share during 2010.The change in income per share is reflective of the earnings increase as the number of common shares subscribed has not changed. Current trends in the industry We have experienced a consistent trend of sales increases due to expansion of the numbers of our schools and increased government support for technical training. We expect this trend to continue and, in order for us to retain our market share and increase and surpass revenue levels previously achieved, we will continue to expand the number of schools that we operate.We will also focus on maintaining good government relations by providing what we believe to be a higher level and quality of service. We wish to attract new students by providing this level of service consistently. No change We have been able to retain our market share and expect to increase our student base and level of sales with our existing methods of marketing, sales staff and the service we provide. We believe that service is the most important factor in our marketing mix. As mentioned above "Trends in the Market", with new developments in rural areas, the PRC will be supporting the training we provide.We anticipate such developments will increase our sales significantly. No Change Liquidity and Capital Resources As of December 31, 2011, we had a working capital deficit of $12,348,090, compared to a working capital deficit of $9,551,036 as of December 31, 2010. The increase is due principally to an increase in the liability for business taxes and related penalties, bank loans payable, and advanced tuitions payments. 35 Sources of Capital We expect our revenues generated from operations to cover our projected working capital needs; however, if additional capital is needed, we will explore financing through options such as shareholder loans. Shareholder loans are without stated terms of repayment. We have no formal agreement that ensures that we will receive such loans. In the event shareholder loans are not available, we may seek long or short term financing from local banks. We have credit facilities with three local banks. The balances at December 31, 2011 and 2010 were $3,630,051 and $1,966,182, respectively.One of the loans ($453,734) bears interest at 5.76%; a second loan ($1,578,283) bears interest at 120% of the base rate of the People’s Bank of China; the third loan ($1,578,283) bears interest at 130% of the base rate of the Peoples Bank of China. Plans for Expansion We do not know of any trends, events or uncertainties that are likely to have a material impact on our short-term or long-term liquidity other than those factors discussed above. Material Commitments We do not have any material commitments for capital expenditures other than what was discussed relating to establishment of new facilities. Seasonal Aspects Our business is seasonal in that sales are particularly low in the summer months, due to school vacations.Sales are usually higher at the start of new semesters. Off Balance Sheet Arrangements We have no off balance sheet financing arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The audited financial statements of the Company as required under this Item 8 follow the signature pages hereof. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. 36 ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures An evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) was carried out by us under the supervision and with the participation of our chief executive officer and chief financial officer. Based upon that evaluation, our chief executive officer and chief financial officer concluded that as of December31, 2011, our disclosure controls and procedures were effective to ensure (i)that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)that such information is accumulated and communicated to management, including our chief executive officer, in order to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act). Under the supervision and with the participation of our management, including our chief executive officer who serves as our principal executive officer and principal financial officer, we conducted an assessment of the effectiveness of our internal control over financial reporting. In making this assessment, we used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (''COSO’’) in Internal Control — Integrated Framework. Based on management’s assessment based on the criteria of the COSO, we concluded that, as of December31, 2011, the Company’s internal control over financial reporting is effective. Our internal control system was designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles in the U.S. Our internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparationof financial statements in accordance with accounting principles generally accepted in the U.S.,and that receipts and expenditures of the Company are being made only in accordance with authorization of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition,use or disposition of the Company’s assets that could have a material effect on our consolidated financial statements. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act, which permits us to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the fourth fiscal quarter ended December31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 37 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth the names and ages of our current directors and executive officers, their principal offices and positions and the date each such person became a director or executive officer.The Board of Directors elects our executive officers annually.Our directors serve one-year terms or until their successors are elected and accept their positions.The executive officers serve terms of one year or until their death, resignation or removal by the Board of Directors.There are no family relationships or understandings between any of the directors and executive officers.In addition, there was no arrangement or understanding between any executive officer and any other person pursuant to which any person was selected as an executive officer. Name of Director or Executive Officer Age Current Position and Office Date Position Started & Term of Office Chungui Xie 43 Chairman of the Board April 17, 2008, One Yr. Xiang Wei 41 Chief Executive Officer May 1, 2008, One Yr. WenMing Xie 41 Chief Financial Officer May 1, 2008, One Yr. Chungcui Xie Mr. Xie Chungui, is the founder and chairman of US Wonder and founder of China Wonder. Mr. Xie is the president of Li Hongzhang Research Society, honorary president of Liu Mingchuan Research Society, general director of Xu Beihong Education Foundation, branch director of China Association for Promoting Democracy in Hefei, National Peoples Congress member in Hefei, vice-president of Anhui Computer Industry trade association and executive member of Anhui Association of Industry and Commerce. Mr. Xie is constantly blazing new trails, exploring and perfecting the Wonder-style teaching method. He motivates Wonder's management to emphasize high quality teaching to their students. Mr. Xie founded the first computer school in Anhui and invented the now famous nationally "Wonder 1+3" teaching method. He is recognized as the leader in IT education in China. A few short years later since its founding, the network of China Wonder computer education had expanded to East China, Central China, North China, Northeast China and many other places. Mr. Xie currently co-operates with U.S. Microsoft , the United States sector Networks, Canada Quebec Board of Education, Indian Asian Institute of Information Technology, Charles-Tudor University in Australia, South Korea South Hanba University, Shuntianxiang University and many other famous universities. Mr. Xie is a man of strong social responsibility and has the pioneering and innovative spirits. He supports China's plan for science and education; he has successfully demonstrated a successful civilian-run vocational institution. In the years 2004 and 2005, he was awarded the honorary title of “VIP of the Time in China Computer Education” in Beijing. In December 2004, he was honored as “The Most Influential Figure of China Private Education” by Education Association of China. From 2005 to 2007, he had been received the titles of “20 Years’ Special Contribution Award of Anhui Consumer Rights Protection” and “Chinese Leader of Huizhou merchants”. 38 Xiang Wei Mr. Wei Xiang (Frank Wei) has been the CEO of US Wonder since inception and China Wonder since April 2005. Mr. Wei graduated from Anhui University's Department of Chemistry in July 1991 and then worked for the university until April 2005. From July 1991 to August 1996, he taught in the chemistry department of AU; in August 1996, he moved to Office of Educational Administration in A.U., responsible for the management of teaching and laboratory work. From August 1998 to April 2005, Mr. Wei had participated in the construction work of experimental materials and equipment management department in Anhui University. He took charge of the planning, design and construction work for the new campus center. Mr. Wei has a post graduate degree in engineering and master of Economic Laws. While working full time at his various jobs, Mr. Wei had hosted computer related education programs at Hefei radio station, Hefei television station and Anhui People Radio Station. In July 1995, he originated the first computer topic program Computer Time, which lasted five consecutive sessions and had a great influence in the field of IT broadcasting. Mr. Wei had earlier participated in the curriculum design as well as teaching planning, market planning and publicity drives of many local vocational schools. He has a good understanding and rich management experience in China's current IT training market. WenMing Xie Mr. Xie received his Bachelor of Science degree in 1989 from Fudan University.From 1989 to 1999, he worked for the state government in Anhui as accountant. Since 1999, Mr. Xie has worked for Anhui Wonder Vocational School as vice principal and chief accountant and certified public accountant. He became chief financial officer of Wonder in February 3, 2006. We believe that Chungui Xie, as chairman, Xiang Wei as chief executive officer, and WenMing Xie, as chief financial officer, are each qualified to and should be a director of Wonder. All three parties, in particular Mr. Chungui Xie, have both been instrumental in establishing, developing and operating the business of Wonder. Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. We have no significant employees other than the officers and directors described herein. There are no family relationships between any of our officers and directors. To the best of our knowledge, none of our directors or executive officers nor the director or officers of Eastbridge Investment Group Corporation, who may be deemed a promoter of the Company, has been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Except as set forth in our discussion below in “Certain Relationships and Related Transactions,” none of our directors, director nominees or executive officers has been involved in any transactions with us or any of our directors, executive officers, affiliates or associates which are required to be disclosed pursuant to the rules and regulations of the SEC. We currently do not have a code of ethics that applies to our officers, employees and directors, including our Chief Executive Officer and Chief Financial Officer, however, we intend to adopt one in the near future. 39 ITEM 11.EXECUTIVE COMPENSATION The following table sets forth the total compensation paid to or accrued, during the fiscal years ended December 31, 2009 to 2011 to the Company’s highest paid executive officers. Summary Compensation Table Name and Position YEAR Salary ($) (1) Bonus Stock Awards ($) Option Awards Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation Chung Gui Xie, 0
